Citation Nr: 0022326	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  96-50 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic fatigue 
syndrome with memory loss and sleep disturbance.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel

INTRODUCTION

The appellant has unverified active duty service from 
November 1987 to November 1991.

This case previously came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for chronic sinusitis and chronic fatigue syndrome 
with memory loss and sleep disturbance.

The appellant presented testimony at a personal hearing held 
by the Hearing Officer (HO) at the local VARO in October 
1996.  A copy of the transcript of that hearing is of record.

In February 1998, the Board denied entitlement to service 
connection for chronic sinusitis.  The veteran's claim for 
chronic fatigue syndrome was remanded to the RO for 
additional evidentiary development.

The RO confirmed and continued the denial of the appellant's 
claim of entitlement to service connection for chronic 
fatigue syndrome with memory loss and sleep disturbance in an 
October 1999 supplemental statement of the case.


FINDINGS OF FACT

2.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  The veteran reports active duty service during the 
Persian Gulf War.

2.  The preponderance of the competent medical evidence of 
record does not establish the presence of a chronic 
disability, diagnosed or undiagnosed, manifested by fatigue, 
memory loss or sleep disturbance.
CONCLUSION OF LAW

Service connection for chronic fatigue syndrome with memory 
loss or sleep disturbance, on a direct basis or due to an 
undiagnosed illness, is denied.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107(a) (West 1991 and Supp. 2000); 38 C.F.R. §§ 3.303, 
3.317 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the veteran's claim is found to be well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran has presented a claim which is plausible.  Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  We are also satisfied that 
all relevant facts have been properly developed with respect 
to that claim, and that no further assistance to the veteran 
is required in order to comply with the VA's duty to assist 
him in the development of his claim, as required by 38 
U.S.C.A. § 5107(a).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty.  38 U.S.C.A.§§ 1110, 1131.  

Under 38 C.F.R. § 3.303(b) (1999), when a disease shown to be 
chronic in service (or in a presumptive period) so as to 
permit a finding of service connection, subsequent 
manifestations, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  However, not 
every symptom manifested during service will permit service 
connection of a chronic illness which is first shown as a 
clear-cut clinical entity, at some later date.  Demonstrating 
the inservice presence of a chronic disease requires a 
combination of manifestations sufficient to identify it and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. §§ 501(a), 1117 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.317(a)(1) (1999).

Objective indications of chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2) (1999).  Disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period should be considered chronic for purposes of 
adjudication.  38 C.F.R. § 3.317(a)(3) (1999).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to, fatigue; signs or 
symptoms involving the skin; headache; muscle pain; joint 
pain; neurologic signs or symptoms; neuropsychological signs 
or symptoms; signs or symptoms involving the respiratory 
system (upper or lower); sleep disturbances; gastrointestinal 
signs or symptoms; cardiovascular signs or symptoms; abnormal 
weight loss; and menstrual disorders.  38 C.F.R. § 3.317(b) 
(1999).

As a preliminary matter, it is noted that the liberalizing 
evidentiary standards set forth in 38 U.S.C.A. § 1154(b) 
(West 1991) and its corresponding regulatory section, 38 
C.F.R. § 3.304(d) (1999), are not applicable in this case.  
The veteran testified that his primary military occupational 
specialties while in Southwest Asia were that of a hawk 
missle repairman and tractor-trailer driver.  Moreover, there 
is no evidence that he ever engaged in combat with the enemy.

Background

Service medical records include an October 1991 report of 
medical history in which the veteran reported complaints of 
dizziness or fainting spells.  The examiner noted that the 
dizziness or fainting spells reported pertained to flu 
symptoms in 1990 which were treated without complications.

VA treatment records developed between October 1994 and May 
1995 show that the veteran underwent Persian Gulf examination 
beginning in October 1994.  In December 1994, he was seen for 
consultation examination in the Neuro-Psychology Clinic with 
complaints of memory loss.  Psychological evaluation of the 
veteran revealed that he had average to high average 
intellectual capabilities; however, some mild variability was 
noted on other cognitive tasks including tasks of short term 
memory and simple attention.  The examiner noted that this 
pattern is often associated with depression.  It was further 
noted that depression was the most likely explanation for the 
veteran's problems in cognitive functioning.

On VA general medical examination in February 1995, the 
veteran complained of chronic fatigue, lower extremity 
cramps, vague chest pains and difficulty sleeping.  The 
veteran stated that he felt that the symptoms were related to 
his service in the Persian Gulf.  It was noted that clinical 
test results were normal except for an elevated Epstein-Barr 
(EB) test.  The diagnoses included possible chronic EB virus 
of chronic fatigue syndrome.

The evidence of record also included a March 1995 infectious 
disease examination which found that the veteran had symptoms 
compatible with chronic fatigue syndrome and ruled out 
Persian Gulf "Mystery Illness."  An April 1995 infectious 
diseases examination included similar diagnoses; it was also 
noted that he had tested positive for the Lyme disease 
antibody.

The veteran presented testimony at a personal hearing held by 
the HO at the local VARO in October 1996.  He noted that his 
primary military occupational specialty upon deployment to 
Southwest Asia was that of a hawk missle repairman; however, 
this quickly changed to tractor-trailer driver when it was 
discovered that he could operate such a vehicle.  He stated 
that he drove all over the desert, delivering parts and mail.  
He related receiving one shot for protection against nerve 
gas.  The veteran further averred that his symptoms started 
six to twelve months after he was discharged.  He began to 
feel more tired, since he could not get a good night's sleep.  
He also complained of starting to have short-term memory 
problems within six months after discharge.

The Board remanded this case to the RO for additional 
evidentiary development in February 1998.

By VA letter dated March 30, 1998, the RO requested that the 
veteran provide records from all medical providers that have 
treated him for any disorder related to his chronic fatigue, 
memory loss and sleep disturbance since release from active 
service.  The veteran failed to respond.

The veteran was then afforded a VA chronic fatigue syndrome 
examination in August 1997.  The examiner noted that a 
diagnosis of chronic fatigue syndrome must meet both of the 
following criteria: (1) new onset of debilitating fatigue is 
severe enough to reduce or impair average daily activity 
below 50 percent of the patient's pre-illness activity level 
for a period of six months and (2) other clinical conditions 
that may produce similar symptoms must be excluded by 
thorough evaluation based on history.  It must also meet six 
or more of 10 enumerated criteria: acute onset of the 
condition; low grade fever; nonexudative pharyngitis; 
palpable or tender cervical or axillary lymph nodes; 
generalized muscle aches or weakness; fatigue following 
lasting 24 hours or longer after exercise; headaches (of a 
type, severity or pattern that is different from headaches in 
the premorbid state); migratory joint pains; neuropsychologic 
symptoms; and sleep disturbance.  Based on a review of the 
claims file, clinical records and physical examination, it 
was determined that the veteran did not met the requirements 
for a diagnosis of chronic fatigue syndrome.  The examiner 
noted that there was no new onset insofar as the veteran 
stated that his disability had a gradual onset, beginning 
about five or six years prior, in 1993 or 1994.  Secondly, it 
was not severe enough to reduce or impair average daily 
activity below 50 percent of his pre-illness activity.  The 
examiner noted that the veteran related a history of working 
for his father, supplying hay for horses.  Although he 
claimed that the work was quite hard and felt like "hanging 
it up" he managed to work through his symptoms.  
Additionally, the examiner noted that there was no objective 
evidence of six of the above-mentioned criteria to support a 
diagnosis of chronic fatigue syndrome.

The veteran was also afforded VA mental disorders examination 
in August 1999.  On mental status evaluation, it was noted 
that the veteran was pleasant and cooperative with good eye 
contact.  He presented his histories in a coherent and 
relevant manner without any particular hesitation, showing no 
particular changes emotionally during the interview.  Content 
of thought did not reveal any psychiatric deviations 
regarding problems with anxiety, depression, etc.  Although 
the veteran stated that he continued to have difficulties 
with his memory, the examiner noted that he was able to 
provide specific information regarding the time that he was 
in service, where he lived, etc., without any difficulties 
whatsoever.  The veteran showed limited insight into his 
problems and his judgment is considered to be fair.  The 
examiner, noting a previous psychological examination 
suggested depression, referred the veteran to the same 
psychologist who previously saw him for reexamination.  
Diagnosis was deferred until after the results of the 
psychological test were available.

The veteran was afforded neuropsychological evaluation in 
September 1999, which did not indicate any significant 
neuropsychological or psychological disorders.

In an October 1999 addendum, the mental disorders examiner, 
noting the negative psychological findings, found that there 
was no clinical evidence to indicate that the veteran is 
suffering with a cognitive type of disorder.  The examiner 
further noted that the veteran's complaints of sleep problems 
were not explainable by any psychological type of condition.  
The Axis I diagnosis was "[n]o psychiatric diagnosis 
established.

Analysis

Service medical records reflect that the veteran was treated 
for dizziness and fainting spells in 1990, but there were no 
complications or residuals reported.  Evaluations in the mid-
1990's revealed some signs of depression and the presence of 
chronic fatigue syndrome was suspected.  In view of the 
inconclusive nature of the clinical evidence, the Board 
remanded the claim in February 1998 for further clinical 
evaluation.  Indeed, the veteran was afforded VA examination 
specifically addressing the issue of chronic fatigue syndrome 
in August 1999.  However, the examiner determined that the 
requirements for a diagnosis of chronic fatigue syndrome had 
not been satisfied.  There was no new onset of disability, 
and the veteran's current symptomatology was not severe 
enough to reduce or impair average daily activity below 50 
percent of his pre-illness activity.  Moreover, as fully 
detailed above, the veteran did not manifest six out of 10 
enumerated criteria necessary for a diagnosis of chronic 
fatigue syndrome.  Similarly, psychiatric and psychological 
evaluations of the veteran failed to reveal the presence of a 
mental disorder.  This more recent clinical evidence is more 
probative than the earlier inconclusive clinical data, since 
it included a review of the overall clinical record 
(contained in the claims folder) and also included specialty 
examinations and reasoning for the opinions proffered.  

Since the preponderance of the competent evidence does not 
reflect objective indications of chronic disability, either 
in the form of objective medical evidence perceptible to a 
physician or other, non-medical indicators that are capable 
of independent verification, the claim under section 3.317 
(undiagnosed illnesses) is not established.  Similarly, 
absent evidence of any current disability, the claim is not 
established on a direct basis.  


ORDER

The claim of entitlement to service connection for chronic 
fatigue syndrome with memory loss and sleep disturbance, on a 
direct basis and as due to an undiagnosed illness, is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 


